Appellant was convicted for keeping open his saloon on an election day.
Several objections were urged to the information, all of which were overruled. We deem it necessary to notice but two of these: (1) The Act of 1891, under which the election was held, is unconstitutional and void, because, being a revenue bill, it originated in the Senate, and therefore the information charged no offense. (2) It failed to allege the school district was incorporated for school purposes only. We do not think these objections well taken.
1. The act complained of is not a bill raising revenue, within the meaning of article 3, section 33, of the Constitution, which provides, that "all *Page 517 
bills for raising revenue shall originate in the House of Representatives." This provision of the Constitution has reference to bills raising revenue for such general purposes as the Legislature is required or authorized to raise, and to cover such appropriations as are made by that body, and does not apply to laws of special or local character, nor to such police regulations as are put into operation by a vote of the people in particular localities. If the law be local in its operation, and the tax an incident to it, or the tax is to be raised by a municipal corporation for purposes and objects specified in its charter, it is not a revenue law within the contemplation of the cited provision of the Constitution. The Act of 1891 was created under and by virtue of the provisions of article 11, section 10, of the Constitution, which had direct reference to the incorporation of school districts, and the support of schools by such corporations.
2. The information alleged the election was "held by lawful authority." We think this sufficient. It was not necessary the information should have averred in terms that the district was incorporated for school purposes only. Janks v. The State, 29 Texas Ct. App. 233[29 Tex. Crim. 233].
3. It is further contended, that the order for the election was not sufficient, and that other informalities occurred in regard to the manner of ordering and holding the election. That this was so is wholly immaterial in this prosecution. The election averred in the information can not be attacked in a collateral manner, as is sought to be done in this case. It was held under the forms of law, and, as was said in Cooper's case, "it was not a farce, and the mischief intended to be prevented by the statute would as likely arise in one case as the other." 26 Texas Ct. App. 575[26 Tex. Crim. 575]; Janks v. The State, 29 Texas Ct. App. 233[29 Tex. Crim. 233].
Finding no reversible error in the record, the judgment is affirmed.
Affirmed.
Judges all present and concurring.